

Addendum No. 5 to the Lease Agreement from 01/28/2011 between


4-Antibody AG, Hochbergerstr. 60C, 4057 Basel
(Sublessee)




and


Technologie Park Basel AG, Hochbergerstr. 60C, 4057 Basel
(Principal Lessee)


The two parties named above declare that the following spaces are removed from
the leased spaces in Technologie Park Basel (Hochbergerstrasse 60C, 4057 Basel)
as of 04/30/2013:


- Lab: C3_17, 3rd Floor, approx. 43 m2, rent costs:


 
per month
per year
Rent
CHF 2,015.65
CHF 24,187.50
Incidental costs
CHF 246.35
CHF 2,956.25
VAT (8%)
CHF 181.00
CHF 2,172.00
Total
CHF 2,443.00
CHF 29,315.75







4-Antibody AG


Technologie Park Basel AG
Basel, on [hw:] 06/06/2013


Basel, on [hw:] 06/24/2013
[signature]
Dr. Robert Burns
Chief Executive Officer


[signature]
Samuel Hess
VR1
[signature]
Melanie Princip
Group Head of HR
[signature]
Nina Ryser
VR2




